Case 9:16-cv-80501-KAM Document 94 Entered on FLSD Docket 09/20/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 16-CV-80501-MARRA

  CAROLINA THOMAS,

          Plaintiff,
  vs.

  TYCO INTERNATIONAL
  MANAGEMENT COMPANY, LLC,

        Defendant.
  ___________________________/

                                          ORDER

          THIS CAUSE is before the Court upon Scott M. Behren, P.A.’s Notice of and

  Motion for Charging Lien [DE 81] and Plaintiff’s Motion to Strike Notice of Charging

  Lien [DE 84]. The Court has carefully considered the motions, responses, replies and

  is otherwise fully advised in the premises. Since the Court has granted summary

  judgment in favor of Defendant, and Plaintiff will take nothing from this action, it is

  hereby

          ORDERED AND ADJUDGED that said motions [DE 81 and DE 84] are DENIED AS

  MOOT.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 19th day of September, 2019.

                                          _________________________
                                          KENNETH A. MARRA
                                          United States District Judge
